Order in so far as appealed from modified by allowing item No. 5, and as so modified affirmed, without costs. We are of opinion that the defendants are entitled to know the numbers of the certificates of the original shares of common stock of the Horn Company claimed to have been purchased by the plaintiff’s assignor on Dr about the 28th day of November, 1928. The plaintiff is directed *888to serve the particulars within five days from the entry of the order herein. Young, Hagarty, Carswell, Seudder and Davis, JJ., concur.